DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: March 12, 2021.
Claims 1-3 and 5-20 are currently pending.  Claims 1, 5-7, 11, 13-15, 17 and 19-20 have been amended.  Claim 4 was canceled.  No claims are new.

Response to Arguments
Claim Rejections – 35 USC § 103
Applicant’s arguments, see REMARKS pages 7-10, with respect to the rejection of independent claims 1, 7 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 7 and 15 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 lines 7-8 on page 2:
“a water detection manager to determine that water is detected in the multiphase flow based on the plurality of permittivity measurements, …”

(Examiner’s Note: This examiner’s amendment is done to make it clear that the plurality of permittivity measurements are used to detect water in the multiphase flow instead of a singular permittivity and to make sure the claim limitations are consistent throughout the claim)

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-10) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a parameter calculator to determine a maximum of the plurality of permittivity measurements and a minimum of the plurality of permittivity measurements, and a difference between the maximum and the minimum; and a water detector to: compare the difference to a water detection threshold; and determine that water is detected in the multiphase flow based on the comparison,” when used in combination with all other limitations of claim 1.
	Claims 2-3 and 5-6 are allowed for depending on claim 1.
Regarding independent claim 7, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining a maximum permittivity and a minimum permittivity of a multiphase flow during a measurement duration based on electromagnetic data obtained from an electromagnetic sensor; comparing a difference between the maximum permittivity and the minimum permittivity to a water 
	Claims 8-14 are allowed for depending on claim 7.
Regarding independent claim 15, the prior arts of record taken alone or in combination fail to teach or suggest:
“determine a maximum permittivity and a minimum permittivity of a multiphase flow based on electromagnetic data obtained from an electromagnetic sensor during a measurement duration; compare a difference between the maximum permittivity and the minimum permittivity to a water detection threshold; and generate an alert indicating that water is detected in the multiphase flow when the difference satisfies the water detection threshold.”
	Claims 16-20 are allowed for depending on claim 15.

The closest references are found based on the updated search:
a)  Evans et al. discloses “Downhole multiphase flow sensor” (see 5736637)
b)  Janssens discloses “Flow sensor, method and flowmeter for determining speeds of phases of a multi-phase medium” (see 2018/0364083)
c)  Folgero et al. discloses “Permittivity measurements of layers” (see 2017/0160069)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-3 and 5-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867          

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858